By the court.
We see no reason why an amendment is necessary on the whole of the proceedings. The bond of. io,oool. was admitted by the defendants to be due from them to Waldo, by their answers to the interrogatories, which form a part of the record. The bond was not put in issue to be tried by the jury. We are to judge from the whole of the record. The verdict of the jury is plain and obvious: they find a debt to be due at the time of the trial, from the garnishees to Waldo, of 1204I. 12s. 4j4d., “over and above” the bond which was not denied, and was not then payable, which evidently in this case was the true meaning of the jury, when they made use of the term “exclusive.” Therefore the plaintiffs in our opinion, are entitled by law to- recover the balance pf their demand out of the bond for io,oool.
Judgment incle.